Citation Nr: 1018730	
Decision Date: 05/20/10    Archive Date: 06/04/10	

DOCKET NO.  06-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 and January 2006 rating 
decisions of the VARO in Salt Lake City, Utah.  The case was 
previously remanded, in pertinent part, by the Board in April 
2009 for further development.  The case was also again 
remanded by the Board in December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for sinusitis.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist the Veteran in 
developing facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

In the instant case, the Board finds that VA has not complied 
with the December 2009 Board remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of a remand order).

In its December 2009 remand, the Board asked that the 
physician who examined the Veteran at the VA Medical Center, 
Salt Lake City, Utah, in August 2009, be contacted and asked 
to revisit his report of examination of the Veteran and 
provide an opinion as to whether it is at least as likely as 
not (50 percent or greater probability) that the recently 
diagnosed rhinosinusitis began during service or is causally 
linked to the Veteran's active service in any way.  If the 
examiner is not able to answer any question presented without 
resort to speculation, he or she was to so indicate and 
provide the reason that an opinion would require speculation.  
If he or she was not available, the Veteran was to be 
authorized another examination by a physician knowledgeable 
in sinus disorders for the same purpose, that is, to opine as 
to whether the Veteran's recently diagnosed rhinosinusitis is 
more likely than not, at least as likely as not, or less 
likely than not, related to the Veteran's military service in 
any way.  No action was taken on this request.

Further review of the record reveals that an attempt was made 
by VA to contact the Veteran in early 2010.  However, 
received in February 2010 was information that revealed the 
Veteran was not at the most recent address VA has for him.  
The Veteran's current whereabouts are not known.

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA, through the Veteran's accredited 
service organization, Disabled American 
Veterans, should make attempts to verify 
the correct mailing address of the 
Veteran.

2.  Once again, the physician who 
examined the Veteran at the VA Medical 
Center, Salt Lake City, Utah, in August 
2009, should be contacted and asked to 
revisit the report of examination on the 
Veteran and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the recently diagnosed rhinosinusitis 
began during service or is causally 
linked to the Veteran's active service in 
any way.  The examiner is requested to 
provide a complete rationale of any 
opinion expressed.  If he or she is not 
able to answer any question presented 
without resort to speculation, this 
should be so indicated and the examiner 
should provide the reason that such an 
opinion would require speculation.  If 
the examiner is not available, the 
Veteran is authorized another examination 
by a physician knowledgeable in sinus 
disorders for the same purpose, that is, 
to opine as to whether the Veteran's 
recently diagnosed rhinosinusitis is more 
likely than not, at least as likely as 
not, or less likely than not, related to 
the Veteran's military service or is in 
any way related to the Veteran's service. 

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded an appropriate 
time period within which to respond.

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



